Broyles, J.
1. It was not error for the court to refuse to receive the verdict returned by the jury, which was not in the proper form, nor to instruct them to return to their room and bring the verdict back in form, telling them what the form should be if they found from the evidence that the defendant was guilty of that oifense. Brantley v. State, 87 Ga. 149 (4), 151, 155 (13 S. E. 257); Pool v. State, 87 Ga. 526, 530 (13 S. E. 556).
2. The verdict as finally returned by the jury and received by the court was as follows: “We, the jury, find the defendant, W. T. Lambert, guilty of uttering, publishing, passing, and tendering the above forged and counterfeited receipt as true, knowing the same to be untrue, and recommend that he be punished as for a misdemeanor’.” This verdict was a mere nullity, and amounted in law to an acquittal, as it did not find that the defendant, in uttering the forged receipt, had any intent t.o defraud the State or the person named in the indictment. Couch v. State, 28 Ga. 367; Stephens v. State, 56 Ga. 605. See also O’Connell v. State, 55 Ga. 191; Ezzard v. State, 11 Ga. App. 30 (74 S. E. 551); Raper v. State, 16 Ga. App. 121 (84 S. E. 560).
3. The verdict rendered and received being a mere nullity, and amounting in law to an acquittal, the court erred in rendering judgment thereon and in sentencing the defendant.
4. The court erred in overruling the motion in arrest of judgment.

Judgment reversed.